Citation Nr: 0504686	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO 
determined that the appellant had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss.

In December 2004, a Travel Board hearing was held in 
Huntington, West Virginia before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 710(b).  A 
transcript of that hearing has been associated with the 
claims file.

The veteran has submitted additional evidence in conjunction 
with a waiver of consideration by the agency of original 
jurisdiction.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for bilateral hearing loss, and it is therefore 
reopened and is remanded to RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a decision issued in December 1986; the veteran did 
not appeal that denial and it became final.

2.  Evidence received since the December 1986 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

The criteria for the reopening of the RO's December 1986 
rating decision, denying service connection for bilateral 
hearing loss, are met and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The December 1986 rating 
decision that denied service connection for bilateral hearing 
loss is final and may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  Thus,    the veteran's 
claim may be reopened only if new and material evidence has 
been secured or presented since the December 1986 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in July 
2002.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the December 1986 denial of the claim, 
evidence was of record indicating that although the veteran 
had bilateral hearing loss, there was no competent medical 
evidence indicating that it was caused by any incident of 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Further, although the veteran had alleged that it was due to 
such military service, there was also no evidence that the 
hearing loss had persisted since military service.  It was 
instead indicated that the veteran had worked as a machinist 
and a coal miner subsequently to his military service.  

Evidence received in the current attempt to reopen the claim 
includes, for the first time, medical opinion evidence 
indicating that the veteran's current bilateral hearing loss 
may have been cause by his military service.  Specifically, a 
December 2004 statement from the audiologist, Mr. J.E.M., 
reported that the veteran "exhibits a hearing loss pattern 
that could have been the result of exposure to noise."  The 
audiologist stated that the veteran has a history of both 
military and industrial noise exposure and it would be 
impossible to determine which of these two exposure histories 
contributed the most to his present hearing pattern.  
However, the audiologist stated that it was "probable that 
the military exposure did have significant effect on his 
hearing, as he noticed the loss at the time of discharge."  
This statement, the credibility of which must be presumed, 
provides for the first time, evidence of the veteran's 
current bilateral hearing loss being brought about by 
military service.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

This new evidence also includes lay statements from the 
veteran's daughters and his sister-in-law, detailing their 
experiences with the veteran's hearing loss over the years 
since his discharge from service.

The Board finds that the additional medical evidence is both 
new and material as defined by regulation.  See 38 C.F.R. § 
3.156(a) (2004).  The above opinion regarding a medical nexus 
was not previously of record, and as such, this new evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
bilateral hearing loss.  Id.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for bilateral hearing loss is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

Having reopened the veteran's claim for entitlement to 
service connection for bilateral hearing loss, the underlying 
issue must now be adjudicated.  Before the Board may proceed, 
however, the RO must consider the merits of the claim in the 
first instance to avoid prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should afford the appellant a 
medical examination, to be conducted by a 
suitably qualified medical professional, 
to ascertain whether the veteran's 
hearing loss is the result of any 
incident of military service, including 
his service as an artillery crewmember.  
The appellant's claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  If the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state.

2.  The RO should review all of the evidence 
of record, including the new evidence of the 
December 2004 medical opinion and lay 
statements, and readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


